Citation Nr: 0302502	
Decision Date: 02/10/03    Archive Date: 02/19/03

DOCKET NO.  99-21 991A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1952 to 
January 1976.  His death occurred in January 1995.  The 
appellant is the surviving spouse of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 1998 rating decision in 
which the RO continued the denial of the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death, on the basis that new and material evidence 
had not been submitted to reopen that claim.  The appellant 
filed a notice of disagreement in August 1999 and a statement 
of the case (SOC) was issued in October 1999.  The appellant 
submitted a substantive appeal in November 1999, with no 
hearing requested.

By decision of January 2001, the Board remanded the case to 
the RO for further evidentiary development and readjudication 
pursuant to the VCAA.  After accomplishing the requested 
development to the extent possible, the RO continued the 
denial of the claim (as reflected in a June 2002 supplemental 
SOC), and returned the claims file to the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  In a February 1995 rating decision, the RO denied a claim 
for service connection for the cause of the veteran's death.  
Although the RO notified the appellant of the decision in 
March 1995, she did not appeal the decision.  

2.  The additional evidence associated with the claims file 
since the February 1995 denial of the claim for entitlement 
to service connection for the cause of the veteran's death 
service is either not new or is not, by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's unappealed February 1995 denial of the claim for 
service connection for an acquired psychiatric disorder is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2002).

2.  The evidence associated with the claims file since the 
February 1995 decision is not new and material; thus, the 
requirements to reopen the claim for service connection for 
the cause of the veteran's death have not been met.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

For the reasons explained in more detail, below, the Board 
finds that the passage of the VCAA and its implementing 
regulations does not prevent the Board from rendering a 
decision on the claim on appeal at this time, and that all 
notification and development action needed to render a fair 
decision on the claim has been accomplished.  

Analysis

The appellant has contended that service connection is 
warranted for the cause of the veteran's death.

Applicable laws provide that, to establish entitlement to 
service connection for the cause of the veteran's death, the 
evidence of record must show that a disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.  The service- connected disability 
will be considered as the principal cause of death when such 
disability, singly or jointly with another condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  To be considered a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  38 C.F.R. 
§ 3.312(c)(1).  It is not sufficient to show that the 
service-connected disability casually shared in producing 
death; rather, a causal connection must be shown.  Id.

The appellant's claim for VA dependency and indemnity 
compensation (DIC) benefits has been previously considered 
and denied.  In a February 1995 rating decision, the RO 
considered the appellant's assertions that the veteran's 
death was due to service.  The claim was denied due to the 
lack of evidence tending to show that a service-connected 
disability was the primary, or contributory, cause of the 
veteran's death.  The appellant was notified of this denial, 
and of her appellate rights, in March 1995; however, she did 
not appeal that determination.  This appeal arises from a 
October 1998 decision that declined to reopen the previously 
denied claim.  Hence, the laws and regulations governing 
finality and reopening of previously disallowed claims is 
pertinent to the appeal.  

Because the appellant did not appeal the February 1995 RO 
decision, that decision is final based on the evidence then 
of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103.  However, pertinent law and regulation 
provides that if new and material evidence has been presented 
or secured with respect to a claim which has been disallowed, 
the claim may be reopened and the former disposition 
reviewed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes that the regulations implementing the VCAA includes a 
revision of 38 C.F.R. § 3.156(a).  However, the revised 
version of 38 C.F.R. § 3.156(a) is only applicable to claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45620-
45632 (August 29, 2001).  Hence, the Board will apply the 
version of 3.156(a) in effect at the time of the 1999 denial 
(culminating in the current appeal); that version appears in 
the 2001 edition of Title 38 of the Code of Federal 
Regulations.].

Thus, if the newly presented evidence is not "new," the 
claim to reopen fails on that basis and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  If the evidence is 
determined to be both new and material, VA reopens the claim 
and evaluates the merits after ensuring that the duty to 
assist has been fulfilled.  38 C.F.R. § 3.156.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Pertinent to the appellant's claim, the evidence of record at 
the time of February 1995 rating decision included the 
veteran's service medical and personnel records, statements 
of the appellant, a letter from the veteran's treating 
physician, and the veteran's death certificate.  The 
veteran's treating physician at the Suranaree Royal Thai Army 
Hospital submitted a letter dated in June 1994 indicating 
that since January 1986 the veteran had suffered ischemic 
heart disease, atrial fibrillation, and strokes.  The strokes 
led to permanent damage of the brain, rendering the veteran 
incapable of self-care.  The death certificate reflects that 
the immediate cause of death was heart failure due to 
myocardial infarction and cerebral embolism.  No other 
significant conditions contributing to veteran's death were 
noted. 

The evidence associated with the claims file since the 
February 1995 rating decision consists of various statements 
by the appellant that the veteran's death was due to post-
traumatic stress disorder (PTSD).  She cited service-related 
stress and active duty treatment for emotional problems.  
Furthermore, the appellant asserted that the veteran 
underwent medical treatment for several ailments 
continuously, since his retirement from service.  The 
appellant has not submitted any medical evidence since the 
February 1995 rating decision.

The appellant's statements are for the most part, "new" in 
the sense that she did not specifically allege, previously, 
that the veteran's death was due to service-related PTSD.  
However, this evidence is not "material" for purposes of 
reopening the claim.  As a layperson, without the appropriate 
medical training and experience, the appellant cannot provide 
a probative opinion on medical matters, such as whether the 
veteran suffered from a particular disability, and its 
relationship, if any, to service.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  
Accordingly, where, as here, resolution of the issue turns on 
a medical matter, unsupported lay statements, even if new, 
cannot serve as a predicate to reopen a previously disallowed 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  
Here, the appellant has neither submitted nor alluded to the 
existence of any competent evidence supporting the claimed 
relationship between the veteran's death and his military 
service.

As the Board finds that the appellant's lay assertions, 
alone, do not bear directly and substantially upon the 
specific matter under consideration, and, thus, are not so 
significant that it must be considered to fairly decide the 
merits of the claim, the Board must conclude that new and 
material evidence to reopen the claim for service connection 
for the cause of the veteran's death, and that the February 
1995 RO determination remains final.  

In reaching this decision, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000, 
which, as indicated above, was enacted during the pendency of 
the appeal.  The Board points out, however, that the VCAA 
expressly provides that nothing in the Act "shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 of this title."  38 
U.S.C. § 5103A(f).  Because the appellant has not presented 
new and material evidence to reopen her claim, it does not 
appear that the duty to assist provisions of the Act are 
applicable in the instant appeal.  Moreover, as indicated 
above, because the petition to reopen was filed prior to 
August 29, 2001, any duties set forth in the revised version 
of 38 C.F.R. § 3.156(a), promulgated pursuant to the Act, 
also are not applicable in this appeal.  For these reasons, 
the appellant's assertions that the VCAA requires the Board 
to obtain a medical opinion to resolve this matter (see, 
e.g., Statement dated July 11, 2002, alluding to the recently 
promulgated 38 U.S.C.A. § 5103A) is without merit.  

In any event, the Board has determined that that all 
notification and development action needed to render a fair 
decision on the issue on appeal has been accomplished.  In 
this regard, the Board notes that the appellant and her 
representative have been put on notice as to the basis for 
the denial of the claim, and, hence, what is needed to 
support the application to reopen the claim.  Pursuant to 
Board's remand in January 2001, the subsequent August 2001 RO 
letter, and the June 2002 SSOC, they also have been afforded 
various opportunities to present evidence and argument in 
support of the petition to reopen.  The Board also finds 
that, through the aforementioned documents, the statutory and 
regulatory requirement that the VA notify a claimant what 
evidence, if any, will be obtained by the claimant and what 
evidence, if any, will be retrieved by the VA has been met.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103A and 38 
C.F.R. § 3.159).   

Finally, the Board points out that VA has expended all 
reasonable and appropriate efforts to assist the appellant in 
obtaining records identified by the appellant as relevant to 
her claim.  In the January 2001 remand, the Board directed 
that the RO obtain all medical records of the veteran held by 
the Social Security Administration (SSA).  After four 
attempts to obtain those records, the RO received a response 
from SSA indicating that the no records pertaining to the 
veteran could be located.  Additionally, in response to the 
RO's August 2001 letter requesting that the appellant submit 
all information or evidence pertaining to the veteran's 
medical care providers, the appellant submitted a signed 
waiver indicating that the veteran had received treatment 
from the Hawaii Medical Service Association, and from 
Wisconsin Physician Service.  Apparently, the RO requested 
medical records from each entity; however, the former 
essentially responded that it had no records pertaining to 
the veteran, the latter simply did not respond to the RO's 
request.  The RO's actions, and the responses (or non-
responses) received were outlined in the June 2002 SSOC.  
Finally, aside from the records noted above, the Board is 
aware of no circumstances in this matter that would put the 
VA on notice of the existence of any additional relevant 
evidence that, if obtained, would provide a basis to reopen 
the claim on appeal.  See McKnight v. Gober, 131 F.3d 1483, 
1485 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995).  

As the appellant has not fulfilled her threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).




ORDER

In the absence of new and material evidence, the application 
to reopen the claim for service connection for the cause of 
the veteran's death is denied.  




		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 





